Citation Nr: 1419273	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-41 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory disorders, including asthma and residuals of pneumonia.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for stomach ulcer.

5.  Entitlement to service connection for diverticulosis.

6.  Entitlement to service connection for abdominal hernia.

7.  Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1984.

This appeal comes before the Board of Veterans' Appeals from a July 2009 rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for asthma, residuals of pneumonia, right and left carpal tunnel syndrome, hiatal hernia, stomach ulcer, diverticulosis, abdominal hernia, and low back disability.

In January 2010, the Veteran had a hearing before a decision review officer (DRO) at the RO.  A transcript of that hearing is in the Veteran's claims file.

Also in January 2010, the Veteran wrote that he was withdrawing his appeal for service connection for abdominal hernia.

The Board notes that the Veteran filed a notice of disagreement (NOD) to initiate an appeal of an August 2010 rating decision denying service connection for bilateral hearing loss and tinnitus.  In January 2011, the RO issued a statement of the case (SOC) with respect to those claims.  The RO informed the Veteran that to complete his appeal he must submit a substantive appeal within 60 days or within the remainder, if any, of the one-year time period from notice of the denial.  The Veteran did not submit a substantive appeal regarding the issues of service connection for hearing loss and tinnitus.  As the Veteran did not file a substantive appeal on those issues, he did not perfect (complete) an appeal as to those issues, and those issues are not on appeal before the Board.  The August 2010 decision regarding those decisions became final.  The issues may be reopened by submitting new and material evidence.

In an April 2014 appellate brief, the Veteran's representative included service connection for hearing loss and tinnitus in a list of issues on appeal.  As noted above, the Veteran did not file a substantive appeal to place the hearing loss and tinnitus issues on appeal.  The representative's inclusion of those issues in a brief submitted after the expiration of the appeal period does not place the issues on appeal.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of service connection for respiratory disorders including asthma and residuals of pneumonia, bilateral carpal tunnel syndrome, and diverticulosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hiatal hernia with gastroesophageal reflux disease (GERD) diagnosed after service is related to digestive system symptoms treated repeatedly during service.

2.  Peptic ulcer disease diagnosed after service is related to digestive system symptoms treated repeatedly during service.

3.  In January 2010, prior to promulgation of a decision in the appeal for service connection for abdominal hernia, the Veteran wrote that he wished to withdraw the appeal with respect to that claim.

4.  Episodes of low back pain and strain during service resolved in service, without chronic residual pathology.

5.  Recurrent and chronic low back disability including lumbar degenerative disc disease arose at least several years after service, and is not related to injuries in service.


CONCLUSIONS OF LAW

1.  Hiatal hernia with GERD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Peptic ulcer disease was incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issues of service connection for abdominal hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  Low back disability including lumbar degenerative disc disease was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in a March 2009 letter, issued before the July 2009 rating decision on the issues on appeal.  In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection.  The letter informed the Veteran how VA assigns disability ratings and effective dates.  The letter also stated who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, statements from the Veteran, reports of VA examinations, and a transcript of the January 2010 DRO hearing.  The Veteran has had VA medical examinations that adequately addressed his claims for service connection for hiatal hernia, stomach ulcer, and back disability.

With respect to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of those issues on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Hiatal Hernia and Stomach Ulcer

The Veteran essentially contends that current hiatal hernia and stomach ulcer are related to digestive system symptoms and disorders that he experienced during service.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including peptic (gastric or duodenal) ulcers, may be presumed to be service connected if manifest to a compensable degree within one year after separation from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

In recent years, the Veteran has made some references to having digestive disorder symptoms before he entered service.  When he was examined in July 1979 at the time of entrance into service, however, he did not report any digestive system problems, and the examiner did not find any.  The Board presumes that his digestive system was in sound condition when he entered service.

The Veteran's service treatment records show treatment on multiple occasions in 1980 through 1984 for digestive system symptoms.  He reported stomach pain, abdominal cramping, loose stools, diarrhea, nausea, vomiting, and vomiting blood.  Clinicians provided impressions of probable gastroenteritis, gastroenteritis, viral syndrome, possible gall bladder trouble, gastric hyperacidity, and flu syndrome.

The claims file contains some records of post-service medical treatment of the Veteran.  Upper gastrointestinal imaging performed in April 2005 showed gastroesophageal reflux and a small hiatal hernia.  In private primary treatment in 2007, the Veteran reported history of hiatal hernia and gastroesophageal reflux disease (GERD).  The physician prescribed Prevacid to address reflux.

In a September 2009 substantive appeal, the Veteran wrote that throughout service he experienced digestive system problems including stomach pains, diarrhea, and blood in his stool.  He stated that during service clinicians treated the symptoms.  After service, he reported, clinicians diagnosed a bleeding stomach ulcer and a hiatal hernia.

In the January 2010 DRO hearing, the Veteran reported having had some symptoms of indigestion and heartburn before he entered service.  He stated that the symptoms worsened while he was in service.  He indicated that the symptoms continued with varying severity throughout service and after service.  

In September 2010, the Veteran had a VA medical examination to address his claims for service connection for digestive system disorders.  The Veteran reported that he had stomach and intestinal problems during service.  He stated that since separation from service he had experienced episodes of digestive system problems.  He indicated that a bleeding ulcer was diagnosed in 1992 and a hiatal hernia was diagnosed in 2004.  He reported being treated with Prevacid since 2005.

The examiner noted the Veteran's history of peptic ulcer disease.  The examiner indicated that medical records then in the file, while not complete, probably showed history of hiatal hernia.  The examiner expressed the opinion that the Veteran's peptic ulcer disease is at least as likely as not related to the nausea and vomiting symptoms he had during service.  The examiner opined that, even though GERD was not diagnosed during the Veteran's service, he probably had symptoms suggestive of GERD during service.

During service the Veteran had digestive system symptoms with considerable frequency.  The VA physician who examined the Veteran concluded that it is likely that the GERD, hiatal hernia, and peptic ulcer disease that were diagnosed after service were related to the symptoms that were active during service.  As competent medical opinion relates the post-service hiatal hernia, GERD, and peptic ulcer disease to the symptoms noted in service, the evidence supports service connection for hiatal hernia with GERD and for peptic ulcer disease.

Abdominal Hernia

In January 2010 correspondence to VA, the Veteran wrote that he was withdrawing his appeal for service connection for abdominal hernia.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The Veteran's January 2010 written withdrawal satisfies the requirements for withdrawing the appeal with respect to that service connection claim.  Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, the appeal is dismissed.

Low Back Disability

The Veteran essentially contends that current low back disability was incurred in service.

The Board notes that arthritis is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed if it is manifest to a compensable degree within one year after separation from service.

When the Veteran was examined in July 1979 for entrance into service, he did not report any low back problems and the examiner did not find any.  The Veteran's service treatment records show that in September 1980 he complained of low back pain.  The treating clinician found no back muscle spasm or other sign of back disorder.  The clinician provided an assessment of somatization.  In August 1983, the Veteran reported for emergency treatment for low back pain with onset eight hours earlier.  He related no past history of low back problems.  He stated that he was washing his car when the pain started.  The treating clinician found that the Veteran's low back had a decreased range of motion with pain on forward motion.  The spinal column muscles were rigid on weight change.  The clinician's assessment was muscle strain.  In April 1984, the Veteran had an examination for separation from service.  The examiner checked normal for the condition of the Veteran's spine.

The Veteran has reported that after service he worked as a truck driver.  A record of private medical treatment in April 2005 reflects a history of a motor vehicle accident (MVA).  In October 2005, a treating physician noted that the Veteran had cervical spine pain in March 2005.  The Veteran reported that after an April 2005 MVA he experienced pain in the cervical and lumbar areas of his spine.

In private medical treatment in February 2007, the Veteran reported low back pain similar in severity to the pain he had before a recent accident.  The claims file contains records of chiropractic care the Veteran received in 2007 through 2009.   In private medical treatment in July and August 2007, the Veteran reported that he retired on disability because of numerous musculoskeletal problems.  He stated that he was in a motorcycle accident in the late 1980s.  He indicated that in the 1990s he had disc replacement surgery in his neck.  He stated that in 2006 he was in a car accident.  He reported that he had experienced persistent left hip pain, for which he was seeing a chiropractor.  In 2008, the treating physician noted that the Veteran had a history of chronic neck and back pain. 

In May 2009, the Veteran's wife wrote that the Veteran had constant pain due to degenerative disc disease and arthritis.  She stated that his hips repeatedly locked up.  She reported that his pain worsened with activity, and that the activity he could tolerate was very limited.  A several-year acquaintance of the Veteran wrote that the Veteran seemed to be in a lot of pain each time the acquaintance saw him.

The Veteran had a VA spine examination in May 2009.  The examining physician reported having reviewed the Veteran's claims file.  The Veteran reported that he began to have low back pain following an injury in service in 1981.  He stated that the ship he was on collided with another ship, he was knocked down a stairwell, and he developed low back pain.  He indicated that he had experienced some low back problems ever since, with significant worsening in 2001.  He related that after service he sustained low back injuries in MVAs in 1996 and 2006.  He reported that each of those injuries exacerbated his low back pain.  He stated that presently he had constant low back pain.  He related occasional radiation of low back pain down his left leg.  He reported that his back and neck disorders made him unable to work, and that he had not worked since 2004.

The examiner found that the Veteran had pain with all motions of the lumbar spine.  Motion was limited to 75 degrees of forward flexion, 10 degrees of extension, 25 degrees of lateral flexion to each side, and 45 degrees of rotation to each side.  Due to severe pain, the Veteran was unable to repetitively move his back through the ranges of motion.  There was tenderness at L4-L5.  There was no evidence of muscle spasm.  The Veteran's gait was antalgic.  The examiner's diagnosis was degenerative disc disease of the lumbar spine.

The examiner stated the opinion that it is less likely than not that the Veteran's lumbar degenerative disease is related to his service.  The examiner noted that the Veteran had an incident of low back pain during service, but that service records did not show fractures or other significant trauma during service such as would contribute to the development of degenerative disc disease.  The examiner opined that the majority of the Veteran's degenerative disc disease had accrued since the Veteran's service, through multiple MVAs and wear and tear over the years.

In letters dated in June 2009, January 2010, and March 2010, B. C. W., D.C., the chiropractor who treats the Veteran, wrote that the Veteran's prior surgery to his lower cervical spine addressed a problem, but left permanent impairment in other respects.  Dr. W. indicated that he treats the Veteran for lumbar spine disc degeneration.

In the September 2009 substantive appeal, the Veteran wrote that during service he sustained low back injury in about 1981, when two ships collided and he fell down a ladder between decks.  He stated that in 1983 he sustained a second back injury, a low back strain, although he did not remember the circumstances.  He indicated that in his post-service work as a truck driver he was involved in two major accidents over the years.  He stated that presently he had constant low back pain, varying from moderately severe to incapacitating.

In the January 2010 DRO hearing, the Veteran stated that he sustained two back injuries during service.  He reported that the first occurred in a ship collision, when he fell down a ladder.  He indicated that he was seen for bruising.  He stated that the second injury occurred in an MVA, in which he sustained minor back injuries and bilateral knee injuries.  He reported that after service he worked driving a truck.  He stated that in the years immediately following service he had occasional episodes of low back pain.  He indicated that beginning in about 1996 or 1997 he experienced more significant flare-ups of low back pain.  He stated that in 2004 a doctor ordered MRIs and diagnosed degenerative disc disease throughout his entire spine.  He related that he was in an MVA in 2004.  He stated that he underwent neck surgery in 2004.  He related that a doctor advised against lumbar spine surgery.  He indicated that presently he had constant low back pain.

In July 2010, the United States Social Security Administration determined that the Veteran had been disabled since June 2009, with a primary diagnosis of discogenic and degenerative disorders of the back, and a secondary diagnosis of osteoarthrosis and allied disorders.

The Veteran's service treatment records show reports of low back pain on two occasions, with a finding of a muscle strain in August 1983.  The service treatment records do not contain reports of ongoing low back pain following either treatment visit.  No back disorder was found on the service separation examination.  The service treatment records thus do not show low back symptoms that persisted or recurred through the end of his service.

The Veteran has indicated that in the years that directly followed service he had occasional low back pain.  He has stated that he did not begin to experience more significant low back pain until at least several years after service.  He has indicated that he was in two or more MVAs over the years since service, and that some of the MVAs were followed by increased low back pain.

As there is no competent evidence as to whether arthritis became manifest in the Veteran's lumbar spine arthritis during the year following his separation from service, there is no basis to presume service connection for lumbar spine arthritis.

The VA physician who examined the Veteran in 2009 is competent to address the likely etiology of musculoskeletal disorders.  The examiner provided reasonable and clear explanation of his opinion that it is less likely than not that the Veteran's current lumbar degenerative disc disease is related to events during his service.  The examiner's opinion is persuasive.  Considering that opinion, the medical records from during and after service, and the Veteran's accounts, the Board concludes that the preponderance of the evidence is against service incurrence of the Veteran's low back disability.


ORDER

Entitlement to service connection for hiatal hernia with GERD is granted.

Entitlement to service connection for peptic ulcer disease is granted.

The appeal for service connection for abdominal hernia is dismissed.

Entitlement to service connection for low back disability is denied.


REMAND

The Board is remanding the claims for service connection for respiratory disorders including asthma and residuals of pneumonia, bilateral carpal tunnel syndrome, and diverticulosis for the development of additional evidence.

The Veteran is seeking service connection for asthma and for residuals of pneumonia.  In recent years, he has made some references to having respiratory symptoms and disorders before he entered service.  When he was examined in July 1979 for entrance into service, however, he did not report any respiratory symptoms or disorders, and the examiner did not find any.  The Board presumes that his respiratory system was in sound condition when he entered service.

The Veteran's service treatment records show treatment for respiratory symptoms on several occasions and for pneumonia in 1983.  He reports that he was exposed to asbestos during service, specifically, while serving aboard a ship undergoing repairs.  In recent years, he has been treated for asthma.

The Veteran has indicated that he has had respiratory problems intermittently since his separation from service.  The claims file contains records of private medical treatment of the Veteran in recent years, but does not contain medical evidence from the years directly following his service.  On remand, the Veteran should have an opportunity to identify any respiratory treatment he received after service, especially soon after service.  Records of treatment he identifies should be obtained.

The Veteran had a VA respiratory disorders examination in May 2009.  The examiner found that the Veteran had asthma.  The examination did not address, however, the likely causes of the current asthma or other respiratory disorders.  On remand, the Veteran is to be afforded a new examination with review of the claims file and opinions as to the likelihood that pneumonia, other respiratory disorders in service, or asbestos exposure in service caused or have aggravated any current respiratory disorder.

The Veteran is seeking service connection for bilateral carpal tunnel syndrome.  He has reported that he did a lot of typing and other repetitive tasks during and after service, and that bilateral carpal tunnel syndrome was diagnosed in 2001.  In 2010, a private primary care physician expressed the opinion that it is unlikely that the Veteran's current carpal tunnel syndrome was related to his duties in service in the 1980s.  Dr. W., the chiropractor who treats the Veteran, expressed the opinion that it is as likely as not that the Veteran's use of a keyboard in service was a major contributor to his current carpal tunnel syndrome.  It is not clear from either opinion whether each clinician was informed when the Veteran's carpal tunnel syndrome symptoms arose.  The Board will remand the issue for the Veteran to receive a VA examination with review of the claims file and opinion as to the likelihood that current carpal tunnel syndrome is related to events during the Veteran's service.

The Veteran contends that diverticulosis diagnosed after service is related to gastrointestinal symptoms that he experienced frequently during service.  A barium enema performed in April 2005 showed mild diverticulosis.  At the time of a September 2010 VA digestive system examination, the report of the 2005 barium enema was yet not in the claims file.  The 2010 examiner stated that he could not give an opinion about the likely etiology of the diverticulosis the Veteran reported because the then-available evidence did not include any medical record regarding diverticulosis.  The 2005 barium enema report was added to the claims file after September 2010.  The Board will remand the diverticulosis service connection issue for a medical review of the amended claims file, with opinion as to the likelihood that the Veteran's diverticulosis is related to events during service, including gastrointestinal symptoms shown in service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment for respiratory disorders he received after separation from service, especially relatively soon after separation from service.  Request records of any treatment the Veteran identifies.  Associate records that are obtained with the claims file.

2.  Schedule the Veteran for a VA respiratory examination to address the claims of service connection for respiratory disorders including asthma and residuals of pneumonia.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to provide diagnoses for any current respiratory disorders, including asthma.  Ask the examiner to consider the exposure to asbestos during service that the Veteran reports.  Ask the examiner to provide opinions, for each current respiratory disorder, as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder: (a) began during service, (b) is residual to pneumonia in service in 1983, or (c) was caused by or has been aggravated by exposure to asbestos during service.  Ask the examiner to explain the conclusions reached.

3.  Schedule the Veteran for a VA neurology examination to address the claim of service connection for bilateral carpal tunnel syndrome.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to note that the Veteran has reported that carpal tunnel syndrome was diagnosed in 2001.  Ask the examiner to an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's current bilateral carpal tunnel syndrome is causally related to events, including service duties and any injury or disease, during the Veteran's service in the 1980s.  Ask the examiner to explain the conclusions reached.

4.  Provide a VA physician with the Veteran's file (including the paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files) for review to address the claim of service connection for diverticulosis.  Ask the reviewer to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran's diverticulosis, which was diagnosed after service, is causally related to gastrointestinal symptoms noted and treated during the Veteran's service.  Ask the reviewer to explain the conclusions reached.

5.  Thereafter, review the expanded record and consider the remanded claims.  If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


